Appeal by the defendant, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Walsh, J.), dated May 24, 2012, as, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contention, under the circumstances of this case, including the fact that the defendant and three codefendants took turns brutally raping and sodomizing the then-19-year-old victim, the Supreme Court properly determined that there were aggravating factors not adequately taken into account by the SORA guidelines (see People v Henry, 91 AD3d 927 [2012]; People v Wyatt, 89 AD3d 112, 121, 123 [2011]; People v Ray, 86 AD3d 435 [2011]; People v Rios, 57 AD3d 501, 502 [2008]; People v Miller, 48 AD3d 774, 774-775 [2008]; People v Joslyn, 27 AD3d 1033, 1034-1035 [2006]). Upon making such a determination, the Supreme Court providently exercised its discretion in granting the People’s application for an upward departure (see People v Henry, 91 AD3d at 927; People *602v Wyatt, 89 AD3d at 121, 123). Rivera, J.E, Hall, Roman and Miller, JJ., concur.